                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


LaSalle Chandler,                             )       CASE NO. 1:19 CV 1592
                                              )
                Plaintiff,                    )       JUDGE PATRICIA A. GAUGHAN
                                              )
           v.                                 )
                                              )
Publisher Clearing House, et al.,             )       Memorandum of Opinion and Order
                                              )
                Defendants.                   )


       INTRODUCTION

       Pro se Plaintiff LaSalle Chandler brings this action against defendants Publisher

Clearing House, the Ohio Department of Education, and the Ohio Lottery. (Doc. 1). Chandler

filed a motion to proceed with this action in forma pauperis (Doc. 2), and that motion is

granted.

       For the reasons that follow, this action is dismissed.

       BACKGROUND

       The Complaint consists of brief and vague statements alleging that Plaintiff attended

school K-12, Tri-C, and Penn Foster but never received a diploma or degree, and was employed

at factories and fast-food establishments. The Complaint further alleges that someone is using

Plaintiff’s name, which was discovered when Plaintiff won the Ohio Lottery and Publisher

Clearing House contest. Plaintiff asserts no specific legal claims against any defendant based

upon these factual allegations. For relief, Plaintiff asks this Court to “award my certification
and money and to attend school at the university level[.]” (Doc. 1 at 2).

        STANDARD OF REVIEW

       Pro se pleadings are held to “less stringent standards than formal pleadings drafted by

lawyers” and must be liberally construed. Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per

curiam) (citing Haines v. Kerner, 404 U.S. 519 (1972)); see also Franklin v. Rose, 765 F.2d 82,

85 (6th Cir. 1985) (pro se complaints are entitled to liberal construction) (citations omitted).

That said, the Court is not required to conjure unpleaded facts or construct claims on Plaintiff’s

behalf. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir. 2008) (citation omitted); Beaudett v.

City of Hampton, 775 F.2d 1274, 1277-78 (4th Cir. 1985). “If the court determines at any time

that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3).

       DISCUSSION

       Federal courts are courts of limited jurisdiction and have authority to decide only the

cases that the Constitution and Congress have empowered them to resolve. See Ohio ex rel.

Skaggs v. Brunner, 549 F.3d 468, 474 (6th Cir. 2008). Federal courts “have a duty to consider

their subject matter jurisdiction in regard to every case and may raise the issue sua sponte.”

Answers in Genesis, Inc. v. Creation Ministries Int’l, Ltd., 556 F.3d 459, 465 (6th Cir. 2009)

(citations omitted).

       Generally speaking, the Constitution and Congress have given federal courts authority

over a case only when the case raises a federal question or when diversity of citizenship exists

between the parties. See Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (“Absent

diversity of citizenship, federal-question jurisdiction is required.”). Plaintiff, as the party


                                                 -2-
bringing this action in federal court, bears the burden of establishing the Court’s jurisdiction.

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citation omitted).

        The first type of federal jurisdiction relies upon the presence of a federal question. 28

U.S.C. § 1331. This type of jurisdiction arises where a “well-pleaded complaint establishes

either that federal law creates the cause of action or that the plaintiff’s right to relief necessarily

depends on resolution of a substantial question of federal law.” Franchise Tax Bd. v. Constr.

Laborers Vacation Trust, 463 U.S. 1, 27-28 (1983). In determining whether a claim arises

under federal law, the Court looks to the well-pleaded allegations of the Complaint. Mikulski v.

Centerior Energy Corp., 501 F.3d 555, 560 (6th Cir. 2007) (citation omitted). Although the

well-pleaded-complaint rule focuses on what Plaintiff alleges, it allows the Court to look past

the words of the Complaint to determine whether the allegations ultimately involve a federal

question. Ohio ex rel. Skaggs, 549 F.3d 468, 475 (6th Cir. 2008) (citation omitted). Plaintiff is

proceeding pro se and, therefore, enjoys the benefit of a liberal construction of the Complaint.

Boswell v. Mayer, 169 F.3d 384, 387 (6th Cir. 1999). But even with the benefit of liberal

construction, Plaintiff has not alleged a federal question and none is apparent on the face of the

Complaint.

        The second type of federal jurisdiction, diversity of citizenship, is applicable to cases of

sufficient value between citizens of different States. 28 U.S.C. § 1332(a)(1). To establish

diversity of citizenship, a plaintiff must show that he is a citizen of one state and all of the

defendants are citizens of other states. There are no allegations in the Complaint from which

this Court may infer the existence of diversity jurisdiction pursuant to 28 U.S.C. § 1332.




                                                  -3-
       Plaintiff has not established a basis for the Court’s subject matter jurisdiction over this

case. The face of the Complaint does not suggest that Plaintiff is asserting a claim arising under

federal law or based upon diversity jurisdiction. In the absence of a cognizable federal question

or a claim over which this Court may exercise diversity jurisdiction, the Court lacks jurisdiction

over this matter. See Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999) (“a district court may, at

any time, sua sponte dismiss a complaint for lack of subject matter jurisdiction”).

       CONCLUSION

       Accordingly, there being no claim asserted in the Complaint over which the Court may

exercise subject matter jurisdiction, this action is dismissed pursuant to Fed. R. Civ. P. 12(h)(3).

The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could

not be taken in good faith.

       IT IS SO ORDERED.


                                              /s/ Patricia A. Gaughan
                                              PATRICIA A. GAUGHAN
                                              United States District Judge
                                              Chief Judge
Dated: 10/15/19




                                                -4-
